Citation Nr: 0332054	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  94-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a left tibial fracture, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain from the Social Security 
Administration (SSA), all underlying 
medical and other records used as a basis 
to grant Supplemental Social Security 
income.
		
2.  After the above records are received 
and associated with the claims file, 
arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
at an appropriate VA medical facility to 
determine the current severity of his 
service-connected post-operative 
residuals of a left tibial fracture.  The 
entire claims file, including service 
medical records,  must be made available 
to, and be reviewed by, the physician(s) 
designated to examine the veteran.   
 
All indicated tests and x-ray studies 
deemed necessary by the examiners should 
be conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  All current 
findings, including x-rays results, 
should be reconciled with the evidence of 
record.

The orthopedic examiner should:

a.  Report the range of motion of 
the veteran's left knee and left 
ankle, in degrees, and indicate the 
normal ranges of motion for these 
joints.  If there is any limitation 
of motion of the left ankle, the 
examiner should opine whether it is 
at least as likely as not that it is 
attributable to the service-
connected tibial fracture.  The 
examiner should note whether there 
is any subluxation or lateral 
instability of the left knee; and if 
so, should indicate whether the 
impairment would be considered 
slight, moderate, or severe.  The 
examiner should also note whether 
any instability is at least as 
likely as not a manifestation of 
service connected tibial fracture.

b.  Indicate whether the veteran 
exhibits impairment of the tibia; 
and if so, clearly describe all 
relevant symptoms.  The examiner 
should also note for the record 
whether symptoms associated with 
such impairment would include 
limitation of motion.  The examiner 
should also note whether there is 
nonunion of the tibia with loose 
motion; and, if so, whether a brace 
is required.

c.  Determine whether there is 
weakened movement, excess 
fatigability, or incoordination 
attributable to the veteran's left 
knee or left ankle which is 
attributable to the service-
connected tibial fracture; and, if 
feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  If such a 
determination is not feasible, this 
should be stated for the record and 
the reason provided.
d.  Express an opinion on whether 
pain in the left knee or left ankle 
attributable to the service-
connected left tibial fracture could 
significantly limit the veteran's 
functional ability during flare-ups 
or during periods of repeated use.  
The examiner should portray this 
determination, if feasible, in terms 
of the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If such a 
determination is not feasible, this 
should be stated for the record and 
the reason provided.

e.  Note whether there is any muscle 
damage of the left leg attributable 
to the service-connected tibial 
fracture or its residuals; and, if 
so, the muscle or muscles affected, 
the particular functions affected 
and the degree of severity of same 
should be discussed.

The neurological examiner should 
determine if there are any neurological 
abnormalities associated with the 
service-connected left tibial fracture.  
If so, the nerve or nerves involved, the 
functions affected and the severity 
thereof should be discussed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


